Title: From John Adams to Jonathan Bell, 25 June 1798
From: Adams, John
To: Bell, Jonathan


To the Companies of Artillery Cavalry and Infantry and others convened with them, Inhabitants of the Town of Rutland, in the Western Distric of the State of VermontGentlemen
Philadelphia June 25 1798


I thank you for this Address, presented to me by one of your senators in Congress Mr Chipman. When you ascribe to me a uniform Protection of your Youth your Government and your Country, your Affection and respect carries you to expressions far beyond my Merits. Sincerity and Industry in your Service are all that I can pretend to. The first Proclamations of the Liberties of France, were heard with Joy not only in America but in many Parts of Europe, which have fallen Sacrifices to their own Simplicity.
The Words Republican Government which never have been and never can be generally disgraced in the Minds of Men, without danger of universal Despotism have imposed on many, who had very imperfect Ideas under these words them. As there are none in our Language more indeterminate, they may be interpreted to mean any Thing. A Republican Government for Thirty Millions of Men in a Mass, must be very well digested or it will be more arbitrary and tyrannical than Despotism itself. The Monarchy of France was Freedom in comparison with Anarchy.
I can neither add nor add nothing to what you have Said of the Conduct of France nor diminish any thing from it.
Your Confidence in Government, and determination to support it in vindicating the Independence of your Country against the Fate of Venice and Genoa, do you great honor.

John Adams